[ecfinalemploymentagre_image1.gif]



Employment Agreement
between
PartnerRe Holdings Europe Limited, Dublin, Zurich Branch
Bellerivestrasse 36
CH-8008 Zurich
Switzerland
(the “Company”)
and
Emmanuel Clarke
At the address maintained in the Company’s employment records.


(the “Executive”)


This “Employment Agreement” or “Agreement” shall be subject to the competent
authorities issuing the work and residence permits required for the Executive
under Swiss law.

--------------------------------------------------------------------------------



1.
FUNCTION AND FIELD OF ACTIVITY

(a)
The Executive shall serve as President of PartnerRe Ltd. and shall report
directly to the Chief Executive Officer of PartnerRe Ltd. (the “CEO”). The
Executive shall perform such duties and exercise such supervision and powers
over and with regard to the business of the Company as are consistent with such
positions, as well as such other reasonable duties and services consistent with
such position with a multi-national reinsurance company and as may be prescribed
from time to time by the CEO. The Executive’s performance of any duties and
responsibilities shall be conducted in a manner consistent with all Company
policies and any other reasonable guidelines provided to the Executive by the
CEO.



(b)
Subject to (a) above, the Executive also agrees to serve as an officer and/or
director of any subsidiary of the Company without additional compensation.



(c)
Except during customary vacation periods and periods of illness, the Executive
shall, during his employment hereunder, devote substantially his full business
time and attention to the performance of services for the Company. The Company
hereby acknowledges that the Executive shall be permitted to devote a reasonable
amount of his business time, conducted simultaneously with the discharge of his
duties to the Company and with the prior consent of the CEO, to (a) the
management of personal and family investments and affairs, (b) with the consent
of the CEO, serving on the board of directors and/or acting as an officer of any
not-for-profit entities that are not engaged in businesses similar to the
Company or (c) with the consent of the CEO, serving on the board of directors of
any private or public companies that are not engaged in businesses similar to
the Company; provided that, in the Executive’s and the CEO’s reasonable
judgment, such activities do not materially interfere or affect the duties of
the Executive owed to the Company.



(d)
In connection with the Executive’s employment by the Company, the Executive
shall generally perform his duties in Zurich, Switzerland, except for reasonably
necessary travel on business, reasonable personal travel, and in connection with
the performance of his duties hereunder and with the understanding that he may
perform his duties hereunder at such places as are mutually agreed upon with the
CEO.



(e)
The Company has the right to assign other duties and responsibilities to the
Executive which are in line with the Executive’s formation and skills.


1

--------------------------------------------------------------------------------





2.
RELEVANCE OF ARTICLES OF INCORPORATION AND REGULATIONS

The Company’s articles of incorporation and regulations, as amended from time to
time, are an integral part of this Agreement (Annexes 1 and 2).
3.
EFFECTIVE DATE

(a)
This Employment Agreement replaces the Employment Agreement that went into
effect on September 1, 2010 (as amended and restated effective as of March 27,
2014 and as further amended and restated effective as of October 23, 2014), and
shall take effect as of December 16, 2015. It is entered into for an indefinite
term.



(b)
The Executive’s original employment start date with PartnerRe Ltd. of May 2,
1995 will be maintained for the calculation of service related benefits.

4.
TERMINATION

(a)    Date of Termination:


Ordinary Termination: This Employment Agreement may be terminated by either
party upon twelve (12) months’ notice (other than for death), effective as of
the end of the month.


Termination for death: This Employment Agreement is terminated from the date of
the Executive’s death.
Termination for disability: Subject to Art. 336c Swiss Code of Obligations, this
Employment Agreement may be terminated twelve (12) months after the date of the
Executive’s disability.
(b)
Notice of Termination: Any termination of the Executive’s employment by the
Company or by the Executive (other than for death) shall be communicated by
written Notice of Termination to the other party hereto and shall set forth in
reasonable detail the facts and circumstances, if any, claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. The date that written Notice of Termination is delivered is referred
to herein as the “Date of Notice”.



(c)
Extraordinary Termination with immediate effect: The Parties reserve the right
to terminate the employment with immediate effect for valid reasons according to
Art. 337 Swiss Code of Obligations. A valid reason is considered to be any
circumstance under which the terminating party may no longer be reasonably
expected to continue the employment relationship (which shall include no longer
reporting to the group CEO). The Date of Termination for such Extraordinary
Termination shall be the date stated in the written Notice of Termination to the
other party hereto.



(d)
Removal from Boards and Positions: If the Executive’s employment is terminated
for any reason under this Agreement, he shall immediately upon first request of
the Company resign (i) if a director, from the Board or Board of Directors of
any subsidiary or affiliate of PartnerRe Ltd., (ii) from any position with
PartnerRe Ltd. or any subsidiary or affiliate of PartnerRe Ltd., including, but
not limited to, as an officer of the Company or any of its subsidiaries or
affiliates.



(e)
Compensation During Notice Period. During the period from the date the Written
Notice of Termination is provided to the Date of Termination, in the event of an
Ordinary Termination as provided in this Section 4, the Executive shall be
entitled to receive all compensation and benefits (pursuant to this Agreement)
as if Notice of Termination had not occurred, provided that the Annual Incentive
payout shall be the Average Incentive Amount, as set forth in Section 6 (the
“Average Incentive Amount”). The Company (but not the Executive) may, at its
option, elect not to keep the Executive employed for any notice period specified
within the required Notice of Termination, and instead may terminate the
Executive’s employment immediately or upon such date as it determines
appropriate (the “Section 4(e) Termination Date”), provided that, in the case of
such an Ordinary Termination as provided by this Section 4, the Company must
then pay to the Executive on the Payment Date (as defined in Section 7(e)) in a
lump sum cash payment a sum that reflects the amount the Executive would have
earned had he remained an employee through the date originally specified in the
Notice


2

--------------------------------------------------------------------------------



of Termination as the Date of Termination. Notwithstanding an early termination
under this Section 4(e), the covenants detailed in Section 19 of the Agreement
shall continue to be effective as provided in Section 19.


5.
COMPENSATION

(a)
Base Salary: During the term of the Executive’s employment hereunder, the
Company shall pay to the Executive a gross annual base salary in the amount of
US$950,000. The base salary and any adjustments to the base salary shall be
approved by the Compensation Committee of PartnerRe Ltd.’s Board of Directors
(the “Compensation Committee”) (which salary, as adjusted from time to time, is
referred to herein as “Base Salary”). The Base Salary shall be paid in equal
installments in accordance with normal payroll practices of the Company but not
less frequently than monthly. Base Salary may be increased (but not decreased)
annually at the discretion of the Compensation Committee. Base Salary payments
(including any increased Base Salary payments) hereunder shall not in any way
limit or reduce any other obligation of the Company hereunder, and no other
compensation, benefit or payment hereunder shall in any way limit or reduce the
obligation of the Company to pay the Executive’s Base Salary hereunder.

(b)
Annual Incentive: During the term of the Executive’s employment hereunder, the
Executive will be eligible to receive annual incentive compensation in an amount
based upon PartnerRe’s then applicable fiscal year determined in the sole
discretion of the Compensation Committee in accordance with PartnerRe’s Annual
Incentive Guidelines (the “Annual Incentive”; Annex 3). The Executive’s target
Annual Incentive as a percentage of his Base Salary shall be 125% (the “Target
Annual Incentive”). In no event shall the Annual Incentive be paid later than
March 15 of the year following the year with respect to which such Annual
Incentive is payable.

(c)
Equity: The Executive will be eligible to participate in the equity plans of
PartnerRe Ltd. (the “Plans”; Annex 4). The Executive shall receive equity awards
at the sole discretion of the Compensation Committee and in accordance with, and
subject to, the terms of the Plans and any agreement executed by the Executive
in connection therewith (any such agreement, an “Equity Award Agreement”). On an
annual basis, so long as the executive compensation package established by the
Compensation Committee so provides, the Executive’s annual target equity award
value shall be US$2,000,000 (“Target Equity Award”); provided, however, that,
the actual amount and type of equity awards, if any, granted (or otherwise made
available to be granted to the Executive at the Executive’s election subject to
rules and conditions established by the Compensation Committee) prior to any
Notice of Termination may be different from the Target Equity Award amount in
any fiscal year, as determined in the sole discretion of the Compensation
Committee and in accordance with, and subject to, the terms of the Plans and any
Equity Award Agreement.

(d)
Benefit Plans: During the term of this Agreement, in addition to the benefit
plans applicable in Switzerland, the Executive shall be eligible to participate
in all of the applicable benefit plans and perquisite programs of the Company
that are available to other executives of the Company, as applicable, on the
same terms as such other executives (“Benefit Plans”). The Company may at any
time or from time to time amend, modify, suspend or terminate any Executive
benefit plan, program or arrangement so long as such amendment, modification,
suspension or termination affects all executives similarly. A list of the
current Benefit Plans, in which the Executive is eligible to participate, is set
forth in the attached Annexes.

(e)
Retention Bonus: In connection with PartnerRe Ltd.’s entry into the merger
agreement between PartnerRe Ltd., EXOR, N.V., Pillar Ltd. and, solely with
respect to certain sections of the merger agreement, EXOR S.p.A., dated August
2, 2015, pursuant to which Pillar Ltd. will be merged with and into PartnerRe
(the “Merger”), the Executive will be eligible to receive a cash retention award
in the amount of US$950,000 (the “Retention Award”). The Executive will be
eligible for the Retention Award if he (i) maintains his status as an active
employee of PartnerRe Ltd. or one of its subsidiaries in good standing through
the Retention Date, (ii) maintains fully satisfactory performance as confirmed
by his line manager up to the Retention Date (as defined below) and
(iii) maintains full compliance with all PartnerRe Ltd. policies, such as the
Code of Business Conduct & Ethics and any other applicable PartnerRe Ltd.
policies through the Retention Date. If the Executive satisfies the conditions
described in the preceding sentence and the Merger has taken place, he will be
eligible for the


3

--------------------------------------------------------------------------------



Retention Award to be paid on the earlier of (x) December 31, 2016 or (y) the
date that is 12 months from the date of the closing of the Merger (such date, in
either case, the “Retention Date”). The payment of the Retention Award (or
portion thereof as noted below) will be made in the next administratively
feasible pay period following the Retention Date (the “Retention Award Payment
Date”). The Retention Award will be subject to the applicable tax deductions and
withholdings and paid in local currency.
If the Executive takes an authorized leave of absence due to disability (or
other reasons as permitted by PartnerRe Ltd.) prior to the Retention Date, he
will receive a pro rata portion of the Retention Award, based on the number of
days from September 5, 2015 to the Retention Date during which the Executive was
actively employed with PartnerRe Ltd. or one of its subsidiaries compared with
the number of days from September 5, 2015 to December 31, 2016. At the
discretion of PartnerRe Ltd., the Executive’s employment may be terminated
without Cause (as defined in the CIC Policy, as such term is defined in
Section 24 below) prior to the Retention Date. In this case, the Executive shall
receive the full value of the Retention Award in cash on the Retention Award
Payment Date. In the case of death, a pro rata Retention Award will be paid
based on the number of days from September 5, 2015 to the Retention Date during
which the Executive was actively employed with PartnerRe Ltd. or one of its
subsidiaries compared with the number of days from September 5, 2015 to December
31, 2016. If the Executive’s employment terminates for any other reason prior to
the Retention Date, such as voluntary resignation, retirement or termination for
Cause (as defined in the CIC Policy), the Executive will forfeit the Retention
Award in full. For the avoidance of doubt, the Executive’s eligibility for this
Retention Award does not imply participation in any future programs or plans
that PartnerRe Ltd. may offer and does not change his employment status.
6.
COMPENSATION UPON RETIREMENT

If the Executive’s employment terminates as a result of his retirement on or
after attaining retirement age (retirement age for the purpose of this
Employment Agreement shall be on or after October 21, 2027), the Company shall
pay to the Executive on the Payment Date, as defined in Section 7(e), after the
date on which his employment terminates as a result of his retirement (the
“Retirement Date”): (i) all accrued Base Salary and benefits (the “Accrued
Salary and Benefits”) through the Retirement Date, and (ii) any Annual Incentive
earned in respect of the previous completed fiscal year but not paid as of the
Retirement Date; (iii) the Average Incentive Amount, as defined below in this
Section 6 prorated based on the number of days elapsed in the current fiscal
year as of the Retirement Date; and (iv) any other payments or benefits that may
be approved by the Board in its sole discretion. Such payments shall be paid to
the Executive on the first business day of the seventh month after the
Retirement Date. All equity awards will be treated in accordance with the terms
set forth in the Plans and Equity Award Agreements.
In calculating the Average Incentive Amount, the Company will pay Executive an
amount that is equal to the percentage calculated by multiplying the sum of the
percentage that is the payout as: % of target, as determined by the Compensation
Committee, for each of the three fiscal years prior to the fiscal year in which
the Notice of Termination occurs, divided by 3 (the “Average Payout
Percentage”), and multiplying the Average Payout Percentage by the target Annual
Incentive value for the fiscal year in which the Date of Notice occurs or an
amount that is equal to the target Annual Incentive value for the fiscal year in
which the Date of Notice occurs, whichever is the greater (the “Average
Incentive Amount”).
7.
ADDITIONAL COMPENSATION UPON TERMINATION

In the event that the Executive’s employment is terminated for any reason other
than pursuant to Section 6, the provisions of this Section 7, together with the
provisions of Section 5(e) with respect to the payment of the Retention Award
upon certain terminations, shall determine the Executive’s entitlement to
compensation and benefits in connection with and subsequent to such termination.
(a)
If (i) the Company terminates the employment of the Executive pursuant to
Section 4(c) or (ii) the Executive terminates his employment without a valid
reason, the Company shall pay to the Executive, within 30 days after the Date of
Termination, all Accrued Base Salary and Benefits through the Date of
Termination and any Annual Incentive earned in respect of the previous completed
fiscal year but not paid as of the Date of Termination. The Company shall have
no further obligations to the Executive after the Date of Termination.


4

--------------------------------------------------------------------------------



(b)
If the Executive’s employment terminates due to his death or disability, the
Company shall pay or provide to the Executive, or his legal representative or
estate, as the case may be, within 30 days after the Date of Termination (or if
required by Section 7(e) on the Payment Date), in addition to the Accrued Salary
and Benefits and any Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination, the following:

(i)    Upon his death, the Company shall pay or provide to the Executive’s
spouse or, if Executive does not have a spouse at the time of death, to
Executive’s dependent children or other dependents as directed by the Executive
in writing prior to death, or if Executive has not provided any such written
direction, to Executive’s estate, the following:
(A)    12 months Base Salary;
(B)    continuation of the Housing Allowance and school allowance for the period
ending the earlier of the date the dependents of the Employee leave Switzerland
or 6 months after the Date of Termination;
(C)    a payment equal to the target Annual Incentive for the fiscal year in
which the Date of Termination occurs;
(D)    a payment equal to the pro rata portion of the Average Incentive Amount
determined as of the Date of Termination based on the number of days elapsed in
the current fiscal year as of the Date of Termination; and
(E)    Illness Insurance Coverage as provided in this Section 13(c) of this
Agreement for twenty-four (24) months following termination under this
Section 7(b)(i).
(ii)    If the Company terminates the employment of the Executive by reason of
disability, the Company shall, after the Date of Termination:
(A)    pay to the Executive, not less frequently than monthly (beginning on the
Payment Date), the amount of any difference between the level of long-term
disability benefits required to be maintained under the Benefit Plans, and the
amount actually paid in satisfaction of such benefits by insurance or any
governmental authority, for so long as the Executive remains disabled and
therefore entitled to such benefits;
(B)    continuation of the Housing Allowance and school allowance for the period
ending the earlier of the date the dependents of the Executive leave Switzerland
or 6 months after the Date of Termination;
(C)    pay a payment equal to the pro rata portion of the Average Incentive
Amount determined as of the Date of Termination based on the number of days
elapsed in the current fiscal year as of the Date of Termination; and
(D)    following the Date of Termination pursuant to this Section 7(b)(ii),
ensure that the Executive’s Illness Insurance Coverage as described in
Section 13 shall continue to be provided at the Company’s expense until the
Executive reaches the age of 65.
The Executive hereby authorizes the Company to take out such insurance policy as
it deems appropriate so that the Company may mitigate any payments pursuant to
this clause as it shall in its sole discretion deem appropriate. The foregoing
does not impact the obligation of the Company to make payment pursuant to this
section.
(c)
If the Executive’s employment terminates for any reason other than the reasons
described in Section 6 or Section 7(a) or 7(b), the Executive shall be entitled
to the following payments and benefits: (1) an amount equal to the sum of the
following, to be paid or provided on the Payment Date: (i) the Accrued Salary
and Benefits plus the Annual Incentive earned in respect of the previous
completed fiscal year but not paid as of the Date of Termination, (ii) the pro
rata portion of the Average Incentive Amount determined based on the number of
days elapsed in the current fiscal year as of the Date of Termination, (iii) 12
months’ Base Salary at the rate in effect on the Date of Termination, paid in a
lump sum, and (iv) the Average Incentive Amount; (2) the Executive and his
dependents, as applicable, shall continue to be eligible to participate in the
Company’s health plans on the same basis as an


5

--------------------------------------------------------------------------------



active employee of the Company for a period of 12 months following the Date of
Termination or, if shorter, until the Executive becomes entitled to participate
in or receive coverage under health plans of a subsequent employer. The Company
shall pay the Executive in accordance with normal payroll practices or within
such reasonably practical time period; (3) except as provided in subparagraph
(4) below, the Company shall take all actions necessary such that a
proportionate share (based on the number of days in the then-current vesting
period elapsed prior to the Date of Termination as compared to the total number
of days in the then-current vesting period) of all outstanding Options and all
other outstanding equity awards granted to the Executive under the Plans and
Equity Award Agreements that remain unvested as of the Date of Termination shall
immediately vest and shall be paid or settled as of the Payment Date, or, if
applicable, shall remain exercisable until the same date as would have applied
if the Executive’s employment had not been terminated; and (4) the Company shall
take all actions necessary such that all outstanding performance share units (or
other outstanding performance-based equity awards) granted to the Executive
under the Plans and Equity Award Agreements for which the performance period has
not been completed prior to the Date of Termination shall be earned on a
proportionate basis (based on the number of days elapsed from the first day of
the performance period through the Date of Termination as compared to the total
number of days in the performance period) at the target level of performance and
shall be fully vested on such proportionate basis and the Executive shall be
entitled to payment or settlement thereof as of the Payment Date; provided,
however, that any payments or settlements under subparagraphs (3) and (4) shall
not be paid on the Payment Date and shall instead be paid on the date specified
under the applicable Equity Award Agreement to the extent that payment on the
Payment Date would result in any excise tax being imposed on the Executive under
Section 409A of the U.S. Internal Revenue Code of 1986, as amended (the “Code”).
Any awards that are not vested or earned pursuant to the provisions of
subparagraphs (3) and (4) shall be forfeited as of the Date of Termination.
Notwithstanding the provisions of subparagraphs (3) and (4), if the Executive’s
employment is terminated by the Company without Cause after the Executive
becomes eligible for retirement (as defined under Section 6), any outstanding
equity awards held by the Executive shall be treated in accordance with the
retirement provisions of the applicable Equity Award Agreements as if the
Executive had ceased being an employee as a result of retirement. For the
avoidance of doubt, if the Executive’s employment is terminated pursuant to this
Section 7(c), the Executive shall receive any payments to which he is entitled
under Section 4(e) (to the extent that Section 4(e) is applicable) in addition
to any payments and benefits to which he is entitled under this Section 7(c).
Any payments pursuant to this Section 7(c) shall be made in a cash lump sum.
(d)
Notwithstanding the foregoing, if the Executive’s employment terminates under
circumstances for which a CIC award is provided under the CIC Policy referenced
in Section 24 hereof, the provisions of Section 24 shall govern. In the event
the Company terminates the Executive’s employment for any reason described in
Section 7(c) after a Significant Transaction as defined in the CIC Policy, as
modified by this subsection, the provisions of Section 4 shall apply to provide
for advance notice of termination by the Company or Executive, respectively, and
Executive shall be entitled to receive his Accrued Salary and Benefits and any
Annual Incentive and an amount equal to the value of any equity award earned in
respect of the previous completed fiscal year but not paid as of the Date of
Termination and any payments under Section 4(e) if applicable and continued
benefits as provided in this Agreement, in the same manner as if a Significant
Transaction had not occurred. For avoidance of doubt, this subsection shall
apply in any circumstance of Ordinary Termination by the Company or resignation
by the Executive, within the time provided in the CIC Policy, after being
removed from reporting to the CEO in connection with a Significant Transaction
as defined by the CIC Policy as modified by this subsection. Notwithstanding
anything stated in this subsection, the provisions of the CIC Policy shall not
govern in any circumstance in which the value of the payments due to Executive
under another provision of this Employment Agreement would be greater than the
value of the payments due to Executive under the CIC Policy as modified by this
subsection.

(e)
In the event of the Executive’s termination of employment other than by the
Company with immediate effect under Section 4(c) or by the Executive as an
Ordinary Termination, or due to the Executive’s death, and in the case of a
termination under Section 7(d) after a Significant Transaction, the Executive
agrees to execute a general release in a form acceptable to the Company (such
acceptance will not be unreasonably withheld). The payments and provision of
benefits to the Executive required by this Section (other than the Accrued
Salary and Benefits and any Annual Incentive and any equity award earned in
respect of the previous completed fiscal year but not paid as of the Date of
Termination)


6

--------------------------------------------------------------------------------



shall be conditioned on the Executive’s delivery (and non-revocation prior to
the expiration of the revocation period contained in the release) of such
release prior to the date which is 60 days after the Date of Termination (the
“Payment Date”); provided that, if the 60-day period begins in one tax year and
ends in another tax year, any such payments shall not be made until the
beginning of the second tax year. If the foregoing requirements are not
satisfied on the Payment Date, the Executive shall not be entitled to any
payments or benefits that are conditioned upon satisfaction of the requirements
of this Section 7(e).
(f)
Notwithstanding any other provision of this Agreement to the contrary (other
than the provisions of Section 25 relating to amounts subject to Section 409A),
in the event that the Executive is entitled to payment of any earned amounts
attributable to a fiscal year prior to the Date of Termination and if such
amounts are not determined as of the date on which such amounts are to be paid
pursuant to the provisions of this Agreement, such amounts shall be paid to the
Executive as soon as such amounts are determined and, in any event, not later
than the time that such amounts would have been paid to the Executive if he had
remained employed.

8.
INDEMNIFICATION

The Company shall indemnify the Executive (and his legal representatives or
other successors and heirs) to the fullest extent permitted (including payment
of expenses in advance of final disposition of the proceeding provided approved
by the Board) by the laws of Ireland, as in effect at the time of the subject
act or omission; and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its directors and officers, against all costs, charges and expenses
whatsoever incurred or sustained by him or his legal representatives in
connection with any action, suit or proceeding to which he (or his legal
representatives or other successors and heirs) may be made a party by reason of
his being or having been a director, officer or Executive of the Company or any
of its subsidiaries; provided, however, that no indemnification shall be made to
the Executive for losses relating to any disgorgement remedy contemplated by
Section 16 of the Securities and Exchange Act of 1934. If any action, suit or
proceeding is brought or threatened against the Executive in respect of which
indemnity may be sought against the Company pursuant to the foregoing, the
Executive shall notify the Company promptly in writing of the institution of
such action, suit or proceeding and the Company shall assume the defense thereof
and the employment of counsel and payment of all fees and expenses; provided,
however, that if a conflict of interest exists between the Company and the
Executive such that it is not legally practicable for the Company to assume the
Executive’s defense, the Executive shall be entitled to retain separate counsel
reasonably acceptable to the Company at the Company’s expense. Any payments of
legal fees pursuant to the foregoing sentence shall be subject to the provisions
of Section 25 hereof. The provisions of this Section 8 shall survive the
termination of this Employment Agreement.
9.
EXPENSES AND REPRESENTATION ALLOWANCE

(a)
Expenses: During the term of this Agreement, the Executive shall be entitled to
receive prompt reimbursement from the Company of all reasonable expenses
incurred by the Executive in promoting the business of the Company and in
performing services hereunder, including all expenses of travel and
entertainment and living expenses while away from home on business or at the
request of, or in the service of the Company; provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company, as applicable, from time to time. Without limited
the generality of the foregoing, the Executive must submit reimbursement
requests within one year after incurring the underlying expense, provided that
no reimbursements shall occur more than twelve months after the expense is
submitted for reimbursement. To the extent that any such reimbursements are
taxable to the Executive under the law of any jurisdiction other than the
principal place of employment, the provisions of Section 25 shall apply.
Finally, in the event that all or part of the employment sourced income becomes
subject to income tax in any jurisdiction other than the principal place of
employment as a result of business related travel, the Company will reimburse
you with respect to such taxes (including penalties and interest, if applicable)
so that the tax impact on you is the same as if all your Company sourced income
was received in the place of your principal place of employment. The provisions
of this Section 9(a) shall survive the termination of this Employment Agreement.


7

--------------------------------------------------------------------------------



(b)
Annual housing allowance: During the term of this Agreement, the Executive shall
be entitled to receive a gross annual housing allowance in the amount of
CHF 92,088. The annual housing allowance and any adjustments to the annual
housing allowance shall be approved by the Compensation Committee.

(c)
School Allowance: During the term of this Agreement, the Executive shall be
entitled to receive an annual allowance of CHF 55,000 per child in school fees
for his children to attend an international school in Switzerland until the
completion of secondary education.

(d)
Allowance for Tax Advice: The Executive shall be entitled to reimbursement for
reasonable tax advice and preparation.

10.
SOCIAL SECURITY CONTRIBUTIONS

The Executive and the Company shall each pay half of the contributions for any
payment made under Sections 5, 7 and 9, which are owed as a matter of law for
AHV (Old Age and Survivors’ Insurance), IV (Invalidity Insurance), EO (Loss of
Earnings) and ALV (Unemployment Insurance). The Executive’s contributions are
deducted by the Company from his gross salary.
11.
PENSION PLAN

The Executive shall participate in the Company’s pension plan. The contributions
and the benefits are determined by the rules and regulations of the pension
plan, as amended from time to time. The Executive’s contributions are deducted
by the Company from his gross salary.
12.
TAXES

The Company shall deduct all taxes required by law from all amounts payable
under this Agreement.
13.
ILLNESS INSURANCE COVERAGE

(a)
In case of the Executive’s inability to perform his duties under this Employment
Agreement due to illness, the Executive shall receive his salary according to
the terms and conditions of the insurance for loss of earnings due to illness.
The Company shall bear the contributions for the insurance for loss of earnings.

(b)
If there is no insurance for loss of earnings due to illness, the Employer’s
obligation to continue to pay the Executive’s salary is determined by Art. 324a
of the Code of Obligations.

(c)
The Executive’s medical coverage shall continue with Sanitas Medical Insurance
Co. The cover includes medical treatment costs in the private ward of hospitals
as well as medical treatment costs worldwide. The premiums for this cover are
paid by PartnerRe Global.

14.
ACCIDENT INSURANCE COVERAGE

The Executive is insured against occupational as well as non-occupational
accidents. The Company shall bear the contributions for the insurance.
15.
VACATION

(a)
The Executive is entitled to 5 weeks of paid vacation (25 working days) per
year.



(b)
The vacation dates shall be subject to the prior approval of the CEO.



16.
CONFIDENTIALITY, TRADE SECRETS

Due to the Executive’s position within the Company, he will have access to
business secrets as well as customer data. All trade secrets including customer
data, technical, organizational and financial information and all other
information directly or indirectly related to the business of the Company or to
the business of any customer of the Company, which is disclosed to the Executive
by the Company or any of its Executives

8

--------------------------------------------------------------------------------



and which the Executive gets acquainted with during the employment relationship
with the Company, shall be treated as confidential information. At all times,
both during the employment and after the termination thereof, the Executive
shall keep such information secret and shall refrain from disclosing it or using
it in any way for his/her own benefit or for the benefit of any person other
than the Company.
Unless otherwise required by law or judicial process, the Executive shall retain
in confidence during and after termination of the Executive’s employment with
the Company all confidential information known to the Executive concerning the
Company and its business. This clause shall remain in effect in perpetuity or
until such confidential information is publicly disclosed by the Company or
otherwise becomes publicly disclosed other than through the Executive’s actions.
Violation by the Executive of this Section 16 will give the Company the right to
immediately terminate any and all future payments including any post termination
exercise periods.
17.
COMPANY PROPERTY

The Executive acknowledges that all originals and copies of materials, records
and documents generated by him or coming into his possession during the term of
his employment hereunder are the sole property of the Company (“Company
Property”). During the term of his employment, and at all times thereafter, the
Executive shall not remove, or cause to be removed, from the premises of the
Company, copies of any record, file, memorandum, document, computer related
information or equipment, or any other item relating to the business of the
Company, except in furtherance of his duties under the Agreement. When the
Executive’s employment terminates, or upon request of the Company at any time,
the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.
18.
INTELLECTUAL PROPERTY RIGHTS

Inventions, designs, developments and improvements which the Executive makes
while performing his employment activity and contractual duties or to which the
Executive contributes belong to the Company, regardless of their protectability.
Inventions and designs which the Executive makes while performing his employment
activity but not during the performance of his contractual duties or to which
the Executives contributes are assigned to the Company without further
formalities. The Executive shall inform the Company of such inventions or
designs. The Company shall inform the Executive in writing within 6 months
whether it wishes to keep the rights to the invention or the design or to
release them to the Executive. In case that the invention or the design is not
released to the Executive, the Company shall pay him an adequate compensation
within the meaning of Art. 332 (4) Code of Obligations.
The rights to works of authorship (drafts, models, plans, drawings, texts) which
the Executive creates while performing his/her employment activity, whether or
not during the performance of his contractual duties, including the right to
uses not yet known at this time, are transferred completely and exclusively to
the Company.
19.
NON-COMPETITION AND NON-SOLICITATION

In consideration of the benefits and entitlements provided by this Agreement,
the Executive agrees that, during his employment hereunder and for the duration
of the Severance Period (defined below) he will not, other than on behalf of the
Company, directly or indirectly, as a sole proprietor, agent, broker or
intermediary, member of a partnership, or stockholder, investor, officer or
director of a corporation, or as an employee, agent, associate or consultant of
any person, firm or corporation:
(a)
Solicit, encourage, induce or accept business (i) from any clients of the
Company or its affiliates or its parent, (ii) from any prospective clients whose
business the Company or any of its affiliates or its parent is in the process of
soliciting at the time of the Executive’s termination, or (iii) from any former
clients that had been doing business with the Company or its affiliates or its
parent within one year prior to the Executive’s termination; or

(b)
Solicit or hire any employee of the Company or its affiliates or its parent to
terminate such employee’s employment with the Company; provided that nothing
contained in this Section 19 shall prohibit the Executive from owning 2.5% or
less of the outstanding stock of any corporation listed on a national


9

--------------------------------------------------------------------------------



stock exchange or included in the NASDAQ Stock Markets, or from making
investments in or from serving as an officer or employee of a firm or
corporation that is not directly or indirectly engaged in the same type of
business as the Company.
For purposes of this Section 19, the “Severance Period” shall be the period of
twelve (12) months following the Date of Termination; or, in the case of an
early termination by the Company under Section 4(e) after Notice of Termination
is communicated either (A) by the Company as an Ordinary Termination under
Section 4, or (B) by the Executive as a Termination with immediate effect, the
period from the Section 4(e) Termination Date to the date originally specified
in the Notice of Termination and for twelve (12) months thereafter.
In the case of an early termination by the Company under Section 4(e) after
Notice of Termination is communicated by the Executive as an Ordinary
Termination under Section 4, this Section 19 shall apply for the period from the
Section 4(e) Termination Date to the date originally specified in the Notice of
Termination. If the Executive gives Notice of Termination as an Ordinary
Termination under Section 4, and there is no early termination by the Company as
provided under Section 4(e), the restriction contained in this Section 19 shall
end on the date originally specified in the Notice of Termination. If the
Executive’s employment terminates under circumstances for which a CIC award is
provided under the CIC Policy (Section 7(d)), the restriction contained in this
Section 19 shall end on the date originally specified in the Notice of
Termination, regardless of whether there is an early termination by the Company
under Section 4(e).
The parties acknowledge and agree that the Executive’s breach or threatened
breach of any of the restrictions set forth in Sections 16 through 19 will
result in irreparable and continuing damage to the Company for which there may
be no adequate remedy at law and that the Company shall be entitled to equitable
relief, including specific performance and injunctive relief as remedies for any
breach or threatened or attempted breach. The Executive hereby consents to the
grant of an injunction (temporary or otherwise) against the Executive or the
entry of any other court order against the Executive prohibiting and enjoining
him from violating, or directing him to comply with any provision of Sections 16
through 19. The Executive also agrees that such remedies shall be in addition to
any and all remedies, including damages, available to the Company against him
for such breaches or threatened or attempted breaches. The Executive
acknowledges that he has received good and valuable consideration for the
obligations contained in Sections 16 through 19. Violation by the Executive of
any of the restrictions contained in Sections 16 through 19 will give the
Company and PartnerRe Ltd. the right to immediately terminate all future
severance payments including any post termination exercise periods.
20.
MISCELLANEOUS

(a)
This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives or
heirs.

(b)
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.

(c)
For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or (unless otherwise
specified) when mailed by registered mail, return receipt requested, postage
prepaid, addressed as follows:

If to the Executive:
At the address maintained in the Company’s employment records.
If to the Company:
PartnerRe Ltd.
Attn: Chief Executive Officer
Wellesley House
90 Pitts Bay Road
Pembroke HM08
Bermuda

10

--------------------------------------------------------------------------------



or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
(d)
The parties hereto agree that this Agreement contains the entire understanding
and agreement between them, and supersedes all prior understandings and
agreements between the parties, including, without limitation, the Employment
Agreement by and between the Executive effective October 1, 2010, respecting the
provision of services by the Executive to the Company other than the provisions
of any Plan or Benefit Plan or award or other instrument entered into thereunder
and any prior communications or agreements between the Executive and PartnerRe
Ltd. and/or the Company with respect to the matters set forth in Section 5(e) of
this Agreement.

(e)
The parties further agree that the provisions of this Agreement may not be
amended, modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing signed by the parties hereto. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

(f)
The form and timing of all payments under this Agreement shall be made in a
manner which complies with all applicable laws, rules and regulations.

(g)
Except as set forth in the Plans, Equity Award Agreements or Benefit Plans, no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement.

21.
SEVERABILITY AND JUDICIAL MODIFICATION

If any provision of this Agreement is held by a court of competent jurisdiction
to be enforceable only if modified, such holding shall not affect the validity
of the remainder of this Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification to become a part
hereof and treated as though originally set forth in this Agreement. The parties
further agree that any such court or arbitration panel is expressly authorized
to modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. The parties
expressly agree that this Agreement as so modified by the court or arbitration
panel shall be binding upon and enforceable against each of them. In any event,
should one or more of the provisions of this Agreement be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been set forth herein.
22.
SURVIVORSHIP

The respective rights and obligations of the parties hereunder, including,
without limitation, the rights and obligations set forth in Section 8 and
Sections 16 through 19 of this Agreement, shall survive any termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations.
23.
GOVERNING LAW AND JURISDICTION

This Agreement shall be governed by and construed and enforced in accordance
with the laws of Switzerland, without regard to the principles of conflict of
laws. Each party agrees to submit to the exclusive jurisdiction of the ordinary
courts of the canton of Zurich, Switzerland.
24.
CHANGE OF CONTROL

The terms of the Change in Control Policy (the “CIC Policy”; Annex 5) as
approved by the Compensation Committee and any amendment thereto, shall apply to
the Executive. In addition to the qualifying termination events set forth in
Section 2.1 of the CIC Policy (under the heading “CIC Award Conditions”), the
Executive

11

--------------------------------------------------------------------------------



shall also be entitled to his payments and benefits under the CIC Policy if (i)
the Company delivers a notice to the Executive, within twelve months following
the occurrence of a Significant Transaction, to terminate his employment for
reasons other than death, disability or Cause (as defined in the CIC Policy) or
(ii) the Executive delivers a notice to the Company, within six months following
the occurrence of a Significant Transaction, to terminate his employment for
Good Reason (as defined in the CIC Policy); provided that, in either case, such
termination occurs within 12 months following such delivery of notice. The CIC
Policy shall be incorporated in this Agreement and shall be binding on the
Executive as if such CIC Policy were contained herein verbatim. In addition to
any payments and benefits to which the Executive is entitled pursuant to the CIC
Policy, the Executive will be entitled to twelve (12) months housing allowance
(Section 9(b)) in Switzerland and one year of school allowance (Section 9(c)) in
Switzerland. If housing and/or school allowances are paid for by any other
sources these benefits will cease.
25.
SECTION 409A AND SECTION 457A

It is intended that the provisions of this Agreement comply with or be exempt
from the provisions of Section 409A of the Code (“Section 409A”) and
Section 457A of the Code (“Section 457A”) and shall be construed and
administered in accordance with Section 409A and Section 457A, and, in each
case, the Treasury regulations relating thereto so as not to subject the
Executive to the payment of interest and tax penalty which may be imposed under
Section 409A or Section 457A, as applicable. In furtherance of this objective,
to the extent that any regulations or other guidance issued under Section 409A
would result in the Executive being subject to payment of “additional tax” under
Section 409A, the parties agree to use their best efforts to amend this
Agreement in order to avoid the imposition of any such “additional tax” under
Section 409A, which such amendment shall be designed to minimize the adverse
economic effect on the Executive without increasing the cost to the Company
(other than transactions costs), all as reasonably determined in good faith by
the Company and the Executive to maintain to the maximum extent practicable the
original intent of the applicable provisions. This Section 23 does not guarantee
that payments under this Agreement will not be subject to “additional tax” under
Section 409A. Without limiting the generality of the foregoing:
(a)
Notwithstanding any other provision of this Agreement to the contrary, if any
payment or benefit hereunder is subject to Section 409A and if such payment or
benefit is to be paid or provided on account of the Executive’s Date of
Termination (or other separation from service or termination of employment) and
if the Executive is a specified employee (within the meaning of
Section 409A(a)(2)(B) of the Code), then with respect to such payments or
benefits that are required to be made or provided prior to the first day of the
seventh month following the Executive’s separation from service or termination
of employment, such payment or benefit shall be delayed until the first day of
the seventh month following the Executive’s separation from service.

(b)
Any payments to be made under this Agreement upon a termination of employment
shall only be made upon a “separation from service” under Section 409A.

(c)
The determination as to whether the Executive has had a termination of
employment (or separation from service) shall be made in accordance with the
default provisions of Section 409A or Section 457A, as applicable, without
application of any of alternative reductions of bona fide services permitted
thereunder.

(d)
Any installment payments hereunder shall be treated as separate payments for
purposes of Section 409A.

(e)
To the extent that any reimbursements or in-kind benefits provided hereunder
(including any Annex or Exhibit hereto) are taxable to the Executive, the amount
of the expenses eligible for reimbursement or in-kind benefits provided during
one calendar year may not affect the amount of reimbursements or in-kind
benefits to be provided in any subsequent calendar year, the reimbursement of an
eligible expense shall be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and the right to
reimbursement of expenses or in-kind benefits shall not be subject to
liquidation or exchange for any other benefit.

26.
ANNEXES


12

--------------------------------------------------------------------------------



The agreements and regulations attached to this Employment Agreement, as amended
from time to time, form an integral part of this Agreement.
Signature page follows.

13

--------------------------------------------------------------------------------





PartnerRe Holdings Europe Limited, Dublin, Zurich Branch








Name: David Zwiener
Title: Chief Executive Officer, PartnerRe Ltd.







 
Name: Executive – Emmanuel Clarke







Place, Date:    

 

14

--------------------------------------------------------------------------------





ANNEXES
1.
Articles of Incorporation and Regulations

2.
Terms and Conditions of Employment

3.
Annual Incentive Plan

4.
Equity Plans of PartnerRe Ltd.

5.
Change in Control Policy (CIC)


15